Citation Nr: 0827176	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  99-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which the veteran's 
previously denied service connection claim was not reopened.  
In February 2001 the Board issued a decision by which new and 
material evidence was found to reopen his claim and 
entitlement to service connection for retinitis pigmentosa 
was denied.  

The veteran appealed the Board's February 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2001, a Joint Motion for Remand and to 
Stay Proceedings (Joint Motion) was submitted to the Court 
seeking to vacate the service connection determination; the 
motion was granted later the same month by a Court Order.  In 
August 2006, the Board issued a remand requesting further 
development.  After the development was completed, the issue 
was returned to the Board.  In January 2007, the Board denied 
service connection for retinitis pigmentosa.  The veteran 
appealed the Board's January 2007 decision Court.  In January 
2008, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion to Remand.  In a January 2008 Order, the Court 
granted the motion to remand the case to the Board.  Although 
not specifically stated in the Court's Order, such Remand 
action serves to vacate the January 25, 2007 Board decision.  
This matter is again before the Board for appellate review.

The Board also notes that in a letter received by the Board 
on May 14, 2008, the veteran's representative requested an 
additional 60 days to submit additional evidence.  The Board 
notes that 60 days has passed since the receipt of this 
letter and no additional evidence was received.


The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's retinitis pigmentosa initially clinically 
manifested during the veteran's period of active service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007); VAOPGCPREC 67-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal (service connection for retinitis pigmentosa).  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Legal criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  The presumption of soundness attaches where there 
has been an induction examination during which the disability 
about which the veteran later seeks service connection for 
was not detected.  The regulations provide expressly that the 
term "noted" denotes "[o]nly such conditions as are recorded 
in examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The Board observes for the record that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  However, 
service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first manifested 
themselves during service or which pre-existed service and 
progressed at an abnormally high rate during service.  As to 
whether manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities.  38 
C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) (holding that "the government must show 
clear and unmistakable evidence of both a pre-existing 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111").  As such, the veteran claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.

The veteran's June 1967 report of medical examination for 
induction notes defective distant vision (20/25 for each 
eye).  The clinical entrance examination noted a "PULHES" 
profile of 2 for the veteran's eyes.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  On the induction report 
of medical history, the veteran noted that the had or had had 
eye trouble.  The physician's summary portion of the June 
1967 report of medical history notes the veteran had night 
blindness.  

The veteran currently is legally blind as the result of 
retinitis pigmentosa.  See Letter from J.M.M., M.D., dated in 
May 1999.  Competent medical evidence of record first reveals 
a diagnosis of retinitis pigmentosa in April 1978.  See 
Private medical record from Drs. W. and W. dated in April 
1978.  

It is clear that the veteran was not diagnosed with the 
hereditary disease retinitis pigmentosa until after his 
discharge from service.  However, both private and VA medical 
providers indicate that night blindness is consistent with 
the diagnosis of retinitis pigmentosa.  Further, the June 
2006 independent medical opinion report reflects that it was 
not surprising that the diagnosis of the hereditary disease 
was missed at the time of the veteran's entry into service as 
the correct diagnosis can be missed by even trained eye 
doctors if the correct testing is not performed.  See also 
Private medical records, dated in May 1999 and June 2002.

Thus, while the appellant was noted to have correctible 
defective vision upon entrance to service, such finding was 
not then, and has not been, medically attributed to retinitis 
pigmentosa.  Additionally, night blindness, which competent 
medical evidence indicates is an early manifestation of 
retinitis pigmentosa, was reported as medical history upon 
the veteran's induction into service.  However, as the 
specific medical disorder of retinitis pigmentosa was not 
noted at the time of his examination, acceptance and 
enrollment into service, the presumption of soundness applies 
to his case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) 
(indicating that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination); see also 
38 C.F.R. § 3.304(b)(1).  The Board concludes, accordingly, 
that the presumption of soundness at entrance attaches as to 
night blindness as well as retinitis pigmentosa.  

The burden of proof is on VA to rebut the presumption of 
soundness by producing clear and unmistakable evidence both 
that:  (1) the appellant's retinitis pigmentosa manifested 
itself prior to service; and (2) that the disorder was not 
aggravated during service (i.e., that the progression of the 
disorder occurred at a natural rate rather than an abnormally 
high rate during service).  See VAOPGCPREC 3-03 (July 16, 
2003).  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  

As such, VA has the burden to first show by clear and 
unmistakable evidence that night blindness and/or retinitis 
pigmentosa pre-existed service.  The Board does not find that 
the record contains any competent evidence that night 
blindness or retinitis pigmentosa was diagnosed or otherwise 
clinically demonstrated prior to service.  A June 2002 
private medical record from J.E.D., M.D., noted that the 
veteran reported a history of night blindness "about the 
time he entered military service in 1967" and later noted 
that that the veteran was diagnosed with retinitis pigmentosa 
in April 1978 (as confirmed by evidence of record).  
Additionally, in a report dated in June 2006, an independent 
medical examiner (IME) did not note a diagnosis of retinitis 
pigmentosa prior to the veteran's entry into service.  
However, the IME acknowledged that retinitis pigmentosa is an 
inherited disease; and as such, it would be correct to say 
that the disease had been present at least in some form since 
the veteran's childhood or "upon conception."  
Significantly, the Board notes that the record does not 
contain contemporaneous clinical findings (i.e., prior to the 
veteran entering service) of the veteran's retinitis 
pigmentosa.  Moreover, none of the aforementioned clinical 
records indicate that pre-service medical records reflecting 
any eye disability, or medical literature, were available or 
reviewed.  Further, Dr. J.E.D. did not indicate that he 
treated the veteran prior to his military service.  See 
Letter from Dr. J.E.D., dated in June 2002 (indicating that 
he examined the veteran in June 2002 and noting a reported 
history from the veteran).  In light of the foregoing, the 
Board concludes that the record does not contain clear and 
unmistakable evidence that the veteran's retinitis pigmentosa 
pre-existed service.  As such, VA has not rebutted the 
presumption of soundness.  

It is noted that as the evidence of record does not clearly 
and unmistakably show that the claimed disability pre-existed 
service, the Board need not analyze whether the record 
contains clear and unmistakable evidence that the disability 
was not aggravated by service (i.e., the second element of 
VA's duty as noted in VAOPGCPREC 3-2003 as necessary to rebut 
a presumption of soundness on entrance to service).  

Having determined that the presumption of soundness on 
induction attaches in this case, the Board must determine 
whether service connection for retinitis pigmentosa is 
warranted on a direct-incurrence basis.  In this regard, the 
Board again notes that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  
There are, however, certain exceptions to this rule.  Service 
connection may be granted for diseases of congenital, 
developmental or familial origin, such as retinitis 
pigmentosa, that either first manifested themselves during 
service or which pre-existed service and progressed during 
service at a greater rate than normally expected according to 
accepted medical authority.  In addition, diseases of 
hereditary origin can be considered to be incurred in service 
if their symptomatology did not manifest itself until after 
entry on duty.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 
67-90 (July 18, 1990).  Further, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  Id.

Even though the appellant's retinitis pigmentosa is 
considered a genetic disease that would have been present in 
some form prior to service, it does not fall into the 
category of a "pre-existing" condition for VA purposes since 
no overt manifestations of the condition were clinically 
noted prior to service.  In this regard, the General Counsel 
has clearly stated that a disease of hereditary origin can be 
incurred in service.  The General Counsel, in VAOPGCPREC 67-
90, stated:

They [retinitis pigmentosa and most other diseases 
of hereditary origin] can be considered to be 
incurred in service if their symptomatology did not 
manifest itself until after entry on duty.  The 
mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is 
almost certain to develop the condition at some 
time in his or her lifetime, does not constitute 
having the disease.  Only when symptomatology 
and/or pathology . . . exist can he or she be said 
to have developed the disease.  At what point the 
individual starts to manifest the symptoms of, or 
have pathological changes associated with the 
disease is a factual, not a legal issue.  

In this regard, the Board notes that the record contains 
competent clinical evidence that the veteran's retinitis 
pigmentosa initially manifested during service.  The IME was 
posed the following question:  "Did the veteran have 
retinitis pigmentosa initially during service?"  In response 
to the question, the June 2006 IME replied "Yes."  The 
January 2008 Joint Motion indicated that the IME's response 
to this question was conflicting because the IME also 
responded to the aforementioned question by adding, 
"Retinitis pigmentosa is an inherited disease.  He had 
retinitis pigmentosa upon conception."  Nevertheless, the 
Board finds that the June 2006 IME's response may be 
reconciled with the Board's decision herein.  First, the IME 
unequivocally responded "yes" to the question posed.  
Second, the second part of the IME's response may be 
construed as only stating generally that retinitis pigmentosa 
is considered an inherited disease that would have been 
present in some form prior to service.  Further, the record 
does not contain competent clinical evidence that the 
veteran's retinitis pigmentosa was present either at 
conception or prior to service.  In light of the June 2006 
IME's opinion in conjunction with the General Counsel 
Precedent Opinions cited above, the Board concludes that 
competent clinical evidence of record supports that the 
veteran is entitled to service connection for retinitis 
pigmentosa on a direct-incurrence basis.  The appeal is 
therefore granted.  In making this decision, the Board has 
resolved doubt in the appellant's favor.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for retinitis pigmentosa is 
granted.


REMAND

In addition to the claim discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  In this regard, a 
November 2006 rating decision denied entitlement to a TDIU.  
In that rating decision, it was noted that the veteran did 
not have any service-connected disability.  It is further 
noted that the veteran perfected an appeal of the November 
2006 rating decision when a substantive appeal was received 
in January 2008 following the issuance of a statement of the 
case earlier the same month.  The Board decision above 
granted the veteran service connection for retinitis 
pigmentosa.  Because the veteran's retinitis pigmentosa is 
now a service-connected disability and the RO needs to assign 
a rating and effective date for such disability, the Board 
finds it appropriate that his TDIU claim be re-evaluated 
prior to appellate adjudication.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
TDIU on appeal, considering the service-
connected retinitis pigmentosa and all 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


